DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the application.
Applicant’s claim listing filed on July 14, 2021 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on July 14, 2021 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2021.

Priority
This application claims foreign priority under 35 U.S.C. 119(a)-(d) to Indian application 201821036496, filed on September 27, 2018. A certified copy of the foreign priority document has been filed in this application on October 3, 2019.  

Information Disclosure Statement


Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
Claim 1 is objected to in the recitation of the abbreviations “FPase” and “CMCase” and in the interest of improving claim form, it is suggested that the noted terms be amended to recite the full term for which the abbreviation is used, i.e., filter paper enzyme and carboxymethylcellulase, respectively.
Claim 1 is also objected to in the recitation of “’MRJ-16’”. The specification defines the mutant fungal strain P. funiculosum ‘MRJ-16’ as having Microbial Type Culture Collection (MTCC) Accession Number 25142 and in the interest of substantially improving claim form, it is suggested that claim 1 is amended to recite “A mutant fungal strain, wherein the mutant fungal strain is Penicillium funiculosum ‘MRJ-16’, having Microbial Type Culture Collection (MTCC) Accession Number 25142”.  
Claim 4 is objected to in the recitation of “naïve”, which appears to be a misspelling of “native”. 
Claim 5 is objected to in the recitation of “by method selected from chemical mutagenesis, physical mutagenesis, a combination of both” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “by a method selected from chemical mutagenesis, physical mutagenesis, and a combination of both”. 
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2-4 dependent therefrom) is indefinite in the recitation of “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” because it is unclear as to whether the noted phrase is intended to mean the claim is directed to the mutant fungal strain P. funiculosum ‘MRJ-16’, which is defined in the specification as MTCC Accession Number 25142 (specification at p. 6, second full paragraph) or the noted phrase is intended to mean the claim is directed to a mutant that is derived from P. funiculosum ‘MRJ-16’ as the parental strain. It is suggested that the applicant clarify the meaning of the claim. If the applicant intends for the noted phrase to mean the claim is directed to the mutant fungal strain P. funiculosum ‘MRJ-16’, the applicant may consider an amendment to recite “A mutant fungal strain, wherein the mutant fungal strain is Penicillium funiculosum ‘MRJ-16’, having Microbial Type Culture Collection (MTCC) Accession Number 25142”.  
P. funiculosum ‘MRJ-16’ as the parental strain, claim 1 (claims 2-4 dependent therefrom) is also indefinite in the recitation of “high titer of enzyme mixture” and “catabolite derepressed character”. The term “high” in the phrase “high titer of enzyme mixture” and the term “derepressed” in the phrase “catabolite derepressed character” are unclear absent a statement defining to what the titer of enzyme mixture and level of carbon catabolite derepression, respectively, is being compared. The terms “high” and “derepressed” are relative terms and the claim should define and clearly state as to what the titer of enzyme mixture and level of carbon catabolite derepression, respectively, is being compared. The applicant may consider an amendment to incorporate the limitations of claim 4 into claim 1 and to recite “having decreased carbon catabolite repression as compared to P. funiculosum ‘MRJ-16’ having Microbial Type Culture Collection (MTCC) Accession Number 25142”.  
Claims 5 (claims 7 and 8 dependent therefrom) and 6 are indefinite in the recitation of “about 1x 106 spore/mL” and “about 10-50 μL/mL spore suspension”, respectively. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the term “about”. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the term “about” in the context of the noted phrases. It is suggested that the applicant clarify the meaning of the term “about”. The applicant may consider an amendment to delete the term “about”. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

As noted above, the phrase “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” is indefinite and the following written description rejection is based on the interpretation of the noted phrase as meaning claims 1-4 are directed to a mutant that is derived from P. funiculosum ‘MRJ-16’ as the parental strain.
Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claims 1-4 are drawn to a mutant fungal strain of Penicillium funiculosum `MRJ-16` characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having catabolite derepressed character.
The specification discloses the actual reduction to practice of a single representative species of a mutant fungal strain, i.e., a Penicillium funiculosum mutant fungal strain having MTCC Accession Number 25142. However, neither the specification nor the prior art discloses even a single representative species of a mutant of Penicillium funiculosum `MRJ-16`, the mutant of Penicillium funiculosum `MRJ-16` being characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having Penicillium funiculosum `MRJ-16` having any genetic modifications. Given that the specification and prior art fail to disclose even a single representative species among a highly variant genus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus of mutant fungal strains. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

As noted above, the phrase “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” is indefinite and the following scope of enablement rejection is based on the interpretation of the noted phrase as meaning claims 1-4 are directed to a mutant that is derived from P. funiculosum ‘MRJ-16’ as the parental strain.
Claims 1-4 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a Penicillium funiculosum mutant fungal strain having MTCC Accession Number 25142, does not reasonably provide enablement for all mutant fungal strains of Penicillium funiculosum `MRJ-16` as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (paragraph bridging pp. 3-4), “there is an urgent need for a fungal mutant strain which is sensitive to catabolite repression, easy to handle, can use cost effective carbon, nitrogen and mineral requirement and possess high titer enzyme production efficiency. The Penicillium funiculosum ‘MRJ-16’ mutant strain of the present invention produces a well-balanced cocktail mixture of β-glucosidase, endoglucanases and exo-glucanase, resulting in desire performance in hydrolyzing lignocellulosic biomass”. 
The breadth of the claims: Claims 1-4 are drawn to a mutant fungal strain of Penicillium funiculosum `MRJ-16` characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having catabolite derepressed character.
Given a broadest reasonable interpretation, the claims encompass a mutant of Penicillium funiculosum `MRJ-16` having any genetic modifications.
e.g., specification at p. 5). 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
Given that the methods of chemical mutagenesis and physical mutagenesis induce random mutations, it is highly unpredictable as to the genetic mutation(s) that would result from chemical mutagenesis and/or physical mutagenesis of Penicillium funiculosum `MRJ-16`.
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the working example of a Penicillium funiculosum mutant fungal strain having MTCC Accession Number 25142. However, the specification fails to disclose even a single working example of a mutant of Penicillium funiculosum `MRJ-16`, the mutant of Penicillium funiculosum `MRJ-16` being characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having catabolite derepressed character. The specification fails to provide guidance or direction for applying chemical mutagenesis and/or physical mutagenesis of Penicillium funiculosum `MRJ-16` with an expectation of generating a mutant that is characterized by the ability 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of chemical mutagenesis and/or physical mutagenesis were known in the art before the effective filing date, it was not routine in the art to screen by a trial and error process for all other mutant fungal strains of Penicillium funiculosum `MRJ-16`, the mutant fungal strains being characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having catabolite derepressed character.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

As noted above, the phrase “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” in claim 1 is indefinite and the following enablement rejection is based on the interpretation of the noted phrase as meaning claims 1-4 are directed to the mutant fungal strain P. funiculosum ‘MRJ-16’. 
Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 (claims 2-4 dependent therefrom) and 5 (claims 6-8 dependent therefrom) are drawn to or recite mutant fungal strain of Penicillium funiculosum ‘MRJ-16’”, which is defined in the specification as MTCC Accession Number 25142 (specification at p. 6, second full paragraph). Therefore, the invention is directed to or recites a microorganism.  Since the microorganisms is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the microorganism and the microorganism does not appear to be readily available to the public. The enablement requirements of 35 U.S.C. 112(a) may be satisfied by a deposit of the microorganism and according to the specification, the microorganism has been deposited with the Microbial Type Culture Collection with Accession Number 25142 (specification at p. 6, second full paragraph).

	If the deposit has not been made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

	Even if the applicant satisfies the requirements for deposit of the mutant fungal strain Penicillium funiculosum ‘MRJ-16’ having MTCC Accession Number 25142, the following enablement rejection still applies. 

“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (p. 2, second paragraph and paragraph bridging pp. 3-4), “[m]utagenesis is an extensive method to improve the efficiency of fungi to secrete cellulose degrading enzyme at high titer. Mutagenesis technique include physical mutagens like UV-light, gamma rays, X-rays, infra-red rays etc and chemical mutagens like methyl nitrosoguanidine, nitrous oxide, ethyl-methane-sulphonate, hydroxylamine, dimethyl sulphate etc…there is an urgent need for a fungal mutant strain which is sensitive to catabolite repression, easy to handle, can use cost effective carbon, nitrogen and mineral requirement and possess Penicillium funiculosum ‘MRJ-16’ mutant strain of the present invention produces a well-balanced cocktail mixture of β-glucosidase, endoglucanases and exo-glucanase, resulting in desire performance in hydrolyzing lignocellulosic biomass”. 
The breadth of the claims: Claims 5-8 are drawn to a method of preparing a mutant fungal strain comprising the steps of: 
(i) selecting and subjecting Penicillium funiculosum NCIM 1228 to aerobic culture media to prepare spore suspension of about 1x106 spore/mL; 
(ii) mutating spore suspension of step (i) by method selected from chemical mutagenesis, physical mutagenesis, a combination of both; 
(iii) screening mutant colonies with cellulolytic activity using screening media comprising amorphous cellulose in a concentration 0.1%-2% (w/w) and glucose in a concentration 0.1-4% (w/w); and 
(iv) obtaining mutant fungal strain Penicillium funiculosum `MRJ-16`.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
Before the effective filing date, it was well-known in the prior art that chemical mutagenesis and physical mutagenesis induce random, genome-wide mutations. For example, the reference of Bose, J. (Methods Mol. Biol. 1373:111-115, 2016; cited on Form PTO-892) discloses that chemical and UV mutagenesis generate random, 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a mutagenesis procedure, which includes treating Penicillium funiculosum NCIM 1228 to chemical mutagenesis using EMS or DES followed by UV mutagenesis and screening for mutant strains for a desired cellulolytic activity (Examples 1-3). There is no indication in the specification that the disclosed method can be used to reproducibly generate the identical mutations in Penicillium funiculosum NCIM 1228 to produce the mutant fungal strain Penicillium funiculosum `MRJ-16`.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of chemical mutagenesis and/or physical mutagenesis were known in the art before the effective filing date, it was not routine in the art to screen by a trial and error process to expose a Penicillium funiculosum NCIM 1228 parental strain to random chemical and/or physical mutagenesis to obtain the mutant fungal strain Penicillium funiculosum `MRJ-16`.
In view of the overly broad scope of the claims, the high degree of unpredictability, and the lack of a reproducible method in the specification, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As noted above, the phrase “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” is indefinite and the following rejection is based on the interpretation of the noted phrase as meaning claims 1-3 are directed to a mutant that is derived from P. funiculosum ‘MRJ-16’ as the parental strain.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randhawa et al. (Biotechnol. Biofuels 11:15, 2018, 22 pages; cited on Form PTO-892; hereafter “Randhawa”).
The claims are drawn to a mutant fungal strain of Penicillium funiculosum `MRJ-16` characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having Penicillium funiculosum `MRJ-16` having any genetic modifications. 
Regarding claim 1, the reference of Randhawa discloses a Penicillium funiculosum mutant (referred to as PfMig188) of strain Penicillium funiculosum NCIM1228, modified by disruption of zinc finger binding domain in catabolite repressor Mig1, which resulted in the disruption of carbon catabolite repression (p. 1, abstract). This anticipates claim 1 given the indefiniteness of the phrase ““high titer of enzyme mixture” as described above. 
Regarding claim 2, Randhawa discloses the secretome of PfMig188 comprises cellulase and β-glucosidase (p. 12, column 2, top). 
Regarding claim 3, Randhawa discloses that under glucose repressing conditions, PfMig188 exhibited increased cellulase activities as compared to the parental strain (p. 19, column 1, bottom). 
Therefore, Randhawa anticipates claims 1-3. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As noted above, the phrase “A mutant fungal strain of Penicillium funiculosum ‘MRJ-16’” is indefinite and the following rejection is based on the interpretation of the P. funiculosum ‘MRJ-16’ as the parental strain.
Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: The claims are drawn to a mutant fungal strain of Penicillium funiculosum `MRJ-16` characterized by the ability to produce high titer of enzyme mixture comprising FPase, CMCase, Cellobiase, β-glucosidase, endoglucanase, α-L arabinofuranosidase, β-xylosidase, xylanase, pectinase, cellobiohydrase and oxidases and is having catabolite derepressed character. 
The claims encompass a mutant of Penicillium funiculosum `MRJ-16` having any genetic modifications. Also, as noted above, the phrases “high titer of enzyme mixture” and “catabolite derepressed character” are indefinite. Given a broadest reasonable interpretation, claims 1-3 encompass a naturally-occurring Penicillium funiculosum.  
Patent Eligibility Analysis Step 1: Claims 1-3 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring Penicillium funiculosum, which is a law of nature or a natural phenomenon (natural product). The mutant fungal strain of claims 1-3 does not have markedly different characteristics from what occurs in nature, and is considered to be a “product 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Examiner Comment
The applicant is advised that withdrawal of a restriction requirement between the invention of Group I and either of Group II or III as set forth in the Office action mailed on May 14, 2021 may necessitate an obviousness-type double patenting rejection with the claims of co-pending U.S. non-provisional applications 16/698,666, 16/785,599, and 16/910,816. 

Conclusion
Status of the claims:
Claims 1-10 are pending.
Claims 9 and 10 are withdrawn. 
Claims 1-8 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656